                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN

ROBERT LEE STINSON,                                     Case No. 09-cv-1033-pp
                  Plaintiff,
      v.
CITY OF MILWAUKEE, et al.,
                  Defendants.


           ORDER DIRECTING WISCONSIN CRIME LAB TO PROVIDE
            DOCUMENTATION REGARDING PHYSICAL EVIDENCE


      The plaintiff filed a status report asking the court to order the Wisconsin

State Crime Laboratory to produce documentation regarding the location of

physical evidence from the criminal case that is the underlying basis for this

civil rights case. Dkt. No. 305. The court has reviewed the status report and

finds that there is good reason to order the Crime Lab to produce the

documentation the plaintiff has requested.

      The court ORDERS that the Wisconsin State Crime Laboratory shall

produce all entries into its computer system known as BEAST, logs, evidence

receipts and communications that indicate the location of physical evidence in

Case No. R84-2363.

      Dated in Milwaukee, Wisconsin this 24th day of May, 2019.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     United States District Judge
